FILED
                           NOT FOR PUBLICATION                                FEB 14 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DONALD EDWARD BEATY,                             No. 10-17044

              Petitioner - Appellant,            D.C. No. 2:92-cv-02076-SRB

  v.
                                                 MEMORANDUM *
CHARLES L. RYAN,

              Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted February 4, 2011 **
                             San Francisco, California


Before: O’SCANNLAIN, GRABER, and MCKEOWN, Circuit Judges

       Donald Edward Beaty appeals the district court’s dismissal of his

“Stipulation for Order Allowing Confidential Contact Visit with Petitioner” for




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
lack of jurisdiction. As the facts are known to the parties, they will be repeated

here only as necessary to explain our decision.

      We construe Beaty’s “Stipulation” as a motion for an order directing the

Arizona Department of Corrections to authorize a visit between Beaty and a

neuropsychologist. Although Beaty filed the motion under the case number

previously assigned to his federal habeas petition, the motion is not in any way

connected to his habeas case. Rather, Beaty claims that the requested contact visit

is “for purposes of [his] clemency petition.”

      It is fundamental that a “federal court’s jurisdiction is limited to cases or

controversies.” Am. Rivers v. Nat’l Marine Fisheries Serv., 126 F.3d 1118, 1123

(9th Cir. 1997) (citing U.S. Const. art III, § 2). Beaty’s motion is not connected to

his terminated federal habeas petition. Furthermore, his state clemency application

is not a case or controversy pending in federal court. Indeed, the clemency

application is not even a judicial proceeding pending in state court; it is a state

administrative proceeding governed by state law. See Ariz. Rev. Stat. §§ 31-401 to

31-403.

      Beaty argues, however, that 18 U.S.C. § 3599 confers jurisdiction on the

district court to issue an order to a state prison authorizing a contact visit in the

course of his state clemency application. We disagree. In Harbison v. Bell, the


                                            2
Supreme Court held that section 3599 “authorizes federally appointed counsel to

represent their clients in state clemency proceedings and entitles them to

compensation for that representation.” 129 S. Ct. 1481, 1491 (2009). With respect

to the hiring of experts, section 3599(f) provides that “[u]pon a finding that [ ]

expert . . . services are reasonably necessary for the representation of the defendant

. . . the court may authorize the defendant’s attorneys to obtain such services on

behalf of the defendant and, if so authorized, shall order the payment of fees and

expenses therefor under subsection (g).” Section 3599(f) therefore empowers

federal courts to authorize federally appointed attorneys to hire experts with federal

money for the purpose of state clemency petitions. However, Harbison provides

no support for Beaty’s argument that section 3599 confers jurisdiction on district

courts to issue orders to state prisons in furtherance of these state clemency

applications. We therefore reject Beaty’s argument that the district court had

jurisdiction to issue the order pursuant to 18 U.S.C. § 3599.

       The district court did not err in dismissing Beaty’s “Stipulation” for lack of

jurisdiction.

       AFFIRMED.




                                           3